DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on December 2, 2020.
Claims 4, 8, 21-24 have been cancelled based on the current amendment. Claims 1-3, 5-7, 9-20, 25-26 are currently pending in the application and are considered in this Office action, with claims 1-3, 5-7, 9-20 amended.
Applicant’s amendment to the Abstract has overcome the objection previously set forth in the Office action mailed on June 2, 2020. 
The objection of claims 4, 8, and 21-24 and rejection of claim 8 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claims.
The objection of claims 1-3, 5-7, and 9-20 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 6 and 15 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Response to Applicant’s Arguments
Because claim 1 has been amended, the rejection of the claim and its dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections, however Examiner will respond to the Applicant’s argument to clarify Examiner’s position in regards to references Visscher (EP 2106730 A1) and Policicchio (US 2005/0181968 A1). 
Applicant argues that Visscher lacks the feature of slide bars that move apart from each other when the transfer plate lifts away from the lower end. Examiner respectfully disagrees with Applicant, and maintains the position that in the arrangement disclosed by Visscher, when the contact structure (15) is pressed downward, the slide bars (26) move apart from each other when the transfer plate (8) lifts away from the lower end of the wetting device (e.g. Figs. 2-4).
 Applicant further argues that Visscher relies on the use of middle parts being made of metal. Examiner respectfully disagrees with Applicant. Visscher discloses that the wetting device can be manufactured from metal (e.g. para 21) or from plastic (e.g. paras 25, 35).
Applicant further argues that static coefficient of friction is irrelevant with the wetting device of the present disclosure because a static coefficient of friction is applicable under dry conditions, and in the present case, the plastic slide bars are in contact with water during use. Examiner respectfully disagrees with Applicant. The argument is not commensurate with the claim scope as the claim only requires the plastic slide bars comprised of particular materials, and the claim is silent about the required friction coefficient, and whether it is static or not. Examiner relied on Policicchio for teaching at least one of the claimed materials.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10-20, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Visscher (EP 2106730 A1, cited in IDS), hereinafter Visscher and Gromnicki (US 2002/0073502 A1), hereinafter Gromnicki.
Regarding claim 1, Visscher discloses a wetting device (6, e.g. Fig. 2, Abstract) for wetting a surface of a flat mop (5, e.g. Fig. 1) comprising a transfer plate for liquid (transfer member 8, profiled surface 10), and a mechanical elevator (moving means 9) containing a contact structure (pressing part 15) and brackets (arms 16) integrally connected to slide bars (middle parts 26, e.g. Fig. 4, para 28). Visscher further discloses that when the contact structure (15) is pressed towards a lower end of the wetting device (by pressing mop 5 downward, e.g. Fig. 3), the brackets (16) lift the transfer plate (8) away from the lower end (upwards, e.g. Fig. 3), and the connected slide bars (26) 
Visscher does not explicitly disclose that the slide bars (26) are plastic. However, Visscher discloses that the wetting device can be manufactured from plastics (paras 25, 35), and that the slide bars (26) may be provided with a low friction coating (para 28). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to manufacture the slide bars from plastic, since it has been held that the selection of a known material based of its suitability for its intended use was obvious. See MPEP 2144.07 regarding Art Recognized Suitability for an Intended Purpose. The motivation for doing so would be lower cost manufacturing, chemical and moisture resistance, for example.
Visscher does not explicitly disclose the dimensions of the slide bars. However, in the wetting device disclosed by Visscher, the slide bars (26) are arranged in between the corresponding opposing brackets (16), and the length of each slide bar, i.e. the distance between opposing brackets (16), appears to be at least five times larger than the maximum width, i.e. either their horizontal or vertical thickness that is orthogonal to their length (e.g. Figs. 3 and 5). 
Visscher discloses that the contact structure (15) is a framework of connected struts (grid of cross bars 39 and longitudinal bar 40, e.g. Fig. 5, para 30). The structure disclosed by Visscher appears to be substantially flat (e.g. Fig. 2), and thus, a person of ordinary skill viewing the drawing would also find such shape obvious. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the contact structure as desired, with no change in 
Visscher does not disclose that each slide bar (26) is detachable from its corresponding bracket (16). Gromnicki teaches a mop wringing device (Fig. 1) comprising a lifting mechanism having brackets (connecting arm 48) and a bar (cross arm 37) attached to the bracket (Fig. 3, para 23). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the slide bar and the bracket as separate elements attached together, as taught by Gromnicki, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. See MPEP §2144.04(V)(C) regarding Making Separable. The motivation for doing so would be ease of replacement. The attaching of the separate elements taught by Gromnicki implicitly teaches that these elements are detachable.
Regarding claim 5, Visscher discloses that each slide bar (26) has an upper edge over which the transfer plate (8) slides when the brackets (16) lift the transfer plate (8) 
Regarding claim 6, Visscher discloses that the wetting device (6) comprises an enclosure (frame 17) having opposing slits (slots 33, e.g. para 29), that the brackets (16) are pivotably connected to the enclosure (via pins 27, e.g. Fig. 3, para 28); and two opposing central connection plates (rods 30) having upper ends pivotably connected with the brackets (via 28, Fig. 4) and lower ends (32) mounted in the slits (33, e.g. Fig. 4). In the embodiment of the wetting device (6) shown in Fig. 3, the slot (33) is not curved. However, Visscher discloses another embodiment of the wetting device (106, Fig. 6) comprising an enclosure (frame 117) having opposing curved slits (curved slots 133 in insert 142, e.g. para 33), the brackets (116) pivotably connected to the enclosure (via pins 127, e.g. Fig. 6); and the two opposing central connection plates (V-shape 130, e.g. Fig. 10) having upper arms pivotably connected with two opposing lateral brackets 
Regarding claim 7, Visscher does not disclose that the struts have a thickness that equals at least 20% of the width of the struts. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the thickness and the width of the struts as desired, with no change in respective function, to yield the same and predictable result of providing a structure for contact with the mop, absent any secondary considerations for showing of criticality of such sizes. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to provide mechanical strength to the contact structure made of such struts for withstanding applied pressing force.
Regarding claim 10, Visscher discloses that the wetting device (6) comprises an enclosure (frame 17) with a first and second lateral sides (20) and a bottom side (18, e.g. Fig. 3, para 27), and that the mechanical elevator is connected to the first and 
Regarding claim 11, Visscher discloses that the mechanical elevator is connected to the first and second lateral side by fastening means (via pins 27 and 28, e.g. Fig. 3, para 28). The disclosed connection via pins is interpreted as being detachable, in the broadest reasonable interpretation (e.g. by removing pins).
Regarding claim 12, Visscher discloses that the first and second lateral sides of the enclosure (17) each comprises a substantially rectangular frame (20, Fig. 3) with the arms (30) connected to the upper side of the rectangular frame (via 27) and to the lower side of the rectangular frame (via 32 and 33), and that the lower side of the rectangular frame is connected to the bottom side of the enclosure (17, Fig. 3). In the embodiment of the wetting device (106) shown in Fig. 3, a connection between the brackets (16) and the lateral sides (20) is maintained by the arms (30). However, Visscher discloses another embodiment of the wetting device (106, Fig. 6) comprising an enclosure (frame 117) having first and second lateral sides (120), each of the lateral sides comprising a substantially rectangular frame (120, Fig. 7), and an internal plate (130, Fig. 10) that has two arms (V-shaped) connected to the upper side of the rectangular frame (via 127, 128) and one lower arm connected to the lower side of the rectangular frame (via 132, 133, e.g. Fig. 6).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the wetting device (6) with the teaching of the internal frame in the wetting device (106) to support movement of the mechanical elevator. One of the ordinary skill in the art, at the time of the invention was 
Regarding claim 13, Visscher discloses that the enclosure (17) can be made of metal (para 27). The enclosure (17) appears to be an integrally formed structure (Fig. 3), and thus, and thus, a person of ordinary skill viewing the drawing would also find such integral construction obvious. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to (make the enclosure and an integrally formed element, i.e. “monobloc”, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. See MPEP §2144.04(V)(B) regarding Making Integral. The motivation for doing so would be cost of manufacturing.
Regarding claim 14, Visscher discloses that the transfer plate arrangement comprises a plate (formed by 8 and 10, e.g. Fig. 2) having a plate bottom (8), profile edges (11), a central edge (12), and a peripheral edge (13, e.g. Fig. 2, para 25). The disclosed arrangement of edges defines two opposing end sections with raised edges and at least one chamber (14) for liquid between the end sections (para 25). Disclosed chambers (14) are interpreted as openings (in the top surface of the transfer plate), in the broadest reasonable interpretation. Further, Visscher teaches that in another embodiment of wetting device (106, e.g. Fig. 6), the dosing means are formed by a series of openings (114) of determined dimensions formed in the plate (135) which 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the transfer plate arrangement in the wetting device (6) with the teaching of the openings in the wetting device (106) to provide liquid dosing means. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to provide liquid storage means while also providing overflow control means, and have a reasonable expectation of success because such arrangement is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Regarding claim 15, in the arrangement disclosed by Visscher, the transfer plate, including two opposing end sections, are enclosed by lateral segments (raised edges, e.g. para 25).
Regarding claim 16, Visscher discloses that the at least one chamber (14) for liquid between the end sections is adjacent the lateral segments and is partially formed in the plate bottom (e.g. Fig. 2). The disclosed being adjacent the lateral segments is interpreted as limiting the lateral segments, in the broadest reasonable interpretation. Thus, in the plate disclosed by Visscher on Fig. 2, and modified with teaching of openings 114 on Fig. 9, the openings for liquid between the end sections limit the lateral segments and are partially formed in the plate bottom. The recitation “and/or has a length that is at least 25% of the total length of the plate” is interpreted as an optional and not required.
Regarding claim 17, Visscher discloses that the mechanical elevator comprises a profiled surface (10) which can be manufactured from rubber and fixed to the plate (35) by pins (41, para 25). The disclosed rubber profiled surface is interpreted as the claimed removable plastic fluid displacer, in the broadest reasonable interpretation.
Regarding claim 18, Visscher discloses that the transfer plat arrangement including the removable plastic fluid displacer (10) comprises recesses at its sides for receiving the brackets (e.g. Fig. 3).
Regarding claim 19, Visscher discloses that the wetting device (6) can be manufactured from metal (paras 21, 35).
Regarding claim 25, Visscher discloses that the container (7) holding the wetting device (6) is positioned on a cleaning trolley (special trolley workstation, para 23). 
Regarding claims 20 and 26, the recitation that the wetting device is a cleanroom wetting device (claim 20), or that the cleaning trolley is a cleanroom cleaning trolley (claim 26) is interpreted as a recitation of intended use of the claimed wetting device or cleaning trolley. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Visscher (EP 2106730 A1, cited in IDS), hereinafter Visscher, Gromnicki (US 2002/0073502 A1), hereinafter Gromnicki, and Policicchio et al. (US 2005/0181968 A1), hereinafter Policicchio.
The reliance of Visscher and Gromnicki is set forth supra
Regarding claim 3, Visscher discloses that the slide bars (26) may be provided with a low friction coating (para 28), and that the parts of the wetting device may be made from plastic (e.g. paras 25, 35). Visscher does not explicitly disclose the type of material forming the slide bars. Policicchio teaches a cleaning device comprising elements made of a low friction material, such as TEFLON®, polyester, NYLON®, acetal resin, acrylonitrile butadiene styrene, polyethylene terephthalate; and that the low friction material can be added in the form of a coating (para 78).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to manufacture the slide bars of the wetting device of Visscher utilizing acetal resin or polyethylene terephthalate, as taught by Policicchio in order to achieve low friction surfaces. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to allow for easy sliding of the slide bars along the surface of the transfer plate during operation of the mechanical elevator, and have a reasonable expectation of success because such materials are well known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Visscher (EP 2106730 A1, cited in IDS), hereinafter Visscher, Gromnicki (US 2002/0073502 A1), hereinafter Gromnicki, and Fodrocy (US 2016/0081527 A1), hereinafter Fodrocy.
The reliance of Visscher and Gromnicki is set forth supra.
Regarding claim 9, Visscher discloses that the struts form adjacent rectangular structures. Visscher does not disclose that the struts form adjacent triangular structures. 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the strut arrangements forming rectangular holes disclosed by Visscher for the arrangement forming triangular holes taught by Fodrocy, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143). A structure having triangular openings is known in the prior art, as taught by Fodrocy. Modifying the contact structure of Visscher to have openings with triangular shape would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the strength of the structure, rendering this limitation obvious.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim 1. However, the claim would be allowable if rewritten in independent form including all of the limitations of the base claim.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Visscher (EP 2106730 A1). The prior art of record fails to teach or render obvious a wetting device comprising, inter alia, the . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711